— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 21, 1975, which reversed the decision of a referee sustaining the initial determination of the Industrial Commissioner, disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. The record contains testimony by the employer’s representatives to the effect that claimant did not report for a two-week period during which time she had called in to inform her employer that she was involved in an automobile accident. There is further testimony that when she called some weeks later she promised the employer’s receptionist she would report to work later that week, but failed to do so. This was denied by claimant. The testimony raised questions of credibility which were resolved by the board against claimant. There is substantial evidence to support the board’s determination that claimant had no compelling reason to absent herself from her work and, thus, voluntarily left her employment without good cause. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.